DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Yoshikawa et al. (US 2014/0118976 A1) is the closest prior art. 
Yoshikawa (In Fig 1) discloses a printed wiring board (10), comprising: a core substrate (30) comprising a core material (30z) and having an opening (20) such that the 5opening penetrates through the core substrate (30) (Fig 1);  an electronic component is accommodated in the opening (20) of the core substrate (20) (see [0042]); a first build-up layer (lower buildup layer, [0045]) 10comprising a first resin insulating layer (50B) and an outermost first resin insulating layer (50D) such that the first resin insulating layer (50B) is formed on a first surface (S) of the core substrate (30) and covering the opening (20) of the core substrate (30) and that the outermost first resin insulating layer (50D) is formed on the first resin insulating layer (50B) (Fig 1); and a second build-up layer (upper buildup layer, [0044]) comprising a second resin insulating layer (50A) and an outermost second insulating resin layer (50C) such that the formed on the second resin insulating layer (50A)  is formed on a second surface (F) of the core substrate (30) on an opposite side 15with respect to the first surface (S) of the core substrate (30) and 
	However, Yoshikawa does not explicitly disclose that the electronic component is a thermoelectric module comprising a plurality of thermoelectric elements comprising a plurality of P-type thermoelectric elements and a plurality of N-type thermoelectric elements such that the plurality of thermoelectric elements is accommodated in the opening of the core substrate.
Akabane (US 2015/0311420 A1) disdcloses a plurality of thermoelectric elements (3) comprising a plurality of P-type thermoelectric elements (3a) and a plurality of N-type thermoelectric elements (3b) such that the plurality of thermoelectric elements (3) is accommodated in the opening of the core substrate (4) (fig. 4 and [0027]).	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane with plurality of thermoelectric P-type and N-type elements accommodated in the opening of the core substrate to benefit from accommodating an array of thermoelectric elements in the opening for providing precise temperature control of laser diode in a small size package with simple constitution while improving elimination heat transfer between main surfaces of the substrate which would lead to decline in the efficiency of power generation in the thermoelectric module (Akabane, [0002] and [0008]).
However, Yoshikawa alone or as modified by Akabane does not disclose that “the first build-up layer is formed such that the outermost first resin insulating layer has a thermal conductivity that is higher than a thermal conductivity of the first resin insulating layer and a thermal conductivity of the core material, and the second build-up layer is formed such that the outermost second resin insulating layer has a thermal conductivity that is higher than a thermal conductivity of the second resin insulating layer and a thermal conductivity of the core material” as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721